FOURTH DIVISION
                             DILLARD, P. J.,
                       RICKMAN, P. J., and BROWN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 29, 2021



In the Court of Appeals of Georgia
 A20A2052. EICHENBLATT v. PIEDMONT/MAPLE, LLC et al.

      BROWN, Judge.

      This is the fourth time these parties have come before this Court. See

Eichenblatt v. Piedmont/Maple, LLC, 350 Ga. App. XXIV (June 24, 2019)

(unpublished) (the “Third Appeal”); Eichenblatt v. Piedmont/Maple, LLC, 341 Ga.

App. 761 (801 SE2d 616) (2017) (the “Second Appeal”); Kaufman Dev. Partners, L.

P. v. Eichenblatt, 324 Ga. App. 71 (749 SE2d 374) (2013) (the “First Appeal”). In

this appearance, David Eichenblatt appeals the trial court’s grant of attorney fees in

the amount of $837,444.95 to Piedmont/Maple, LLC, Kaufman Development

Partners, LP (“KDP”), and Craig S. Kaufman (collectively “appellees”), under

Georgia’s “offer of settlement statute,” OCGA § 9-11-68. We reverse.
      A more detailed factual history of this case is found in the three prior opinions

issued in this case, but following is a brief summary of the pertinent facts, most of

which are culled from the opinion issued in the Third Appeal. In 1995, Eichenblatt

and KDP, as its sole members, formed Piedmont/Maple, a real estate investment

company that owned and operated a piece of commercial property in Atlanta.

Pursuant to the operating agreement, Eichenblatt would receive up to 40 percent of

Piedmont/Maple’s quarterly cash flow distribution. In accordance with an amended

operating agreement executed in 2000, Eichenblatt was removed as a member of

Piedmont/Maple, but retained the right to receive his share of distributions. In 2005,

Piedmont/Maple refinanced the debt on the commercial property, and then began

experiencing financial difficulties. Eichenblatt, suspecting mismanagement by KDP,

sued Kaufman, KDP, and other related entities claiming, inter alia, that the defendants

had mismanaged Piedmont/Maple, breached the amended operating agreement, and

ignored their fiduciary responsibilities. Following a jury trial in 2011, Eichenblatt was

awarded $625,000 against KDP for breach of the operating agreement. KDP

appealed, and this Court affirmed in the First Appeal.

      In September 2012, KDP loaned Piedmont/Maple $3,550,000, allowing

Piedmont/Maple to pay off debt on the commercial property which had gone into

                                           2
default. At around the same time, the commercial property, which had been divided

into two parcels, was sold in two separate transactions. Following the sale, appellees

sought to wind down and terminate Piedmont/Maple. As part of the dissolution,

Piedmont/Maple distributed to Eichenblatt $969,609.23, which it had determined to

be 40 percent of its total remaining assets, less certain fees and expenses. When

Eichenblatt disputed the accuracy of Piedmont/Maple’s calculation and refused to

cash the final distribution check, appellees filed the instant action for declaratory

judgment to establish the proper dissolution payment. Eichenblatt counterclaimed for

breach of contract and breach of fiduciary duty, asserting that KDP and Kaufman had

manipulated the member loan to KDP’s advantage and had reduced the value of the

commercial property by selling the two parcels separately instead of as an

assemblage. Eichenblatt also alleged that KDP and Kaufman leased space in the

commercial property to an affiliate, but did not require the affiliate to make rental

payments. Eichenblatt sought 40 percent of the unpaid rent, totaling approximately

$422,451.

      The Second Appeal arose from appellees’ underlying declaratory judgment

action. Appellees moved for summary judgment on Eichenblatt’s counterclaims, and

the trial court granted the motion in part. Eichenblatt appealed. Shortly before

                                          3
Eichenblatt filed the Second Appeal with this Court, appellees served an offer of

settlement pursuant to OCGA § 9-11-68 on him. Eichenblatt made a counteroffer,

which appellees rejected; the parties never reached an agreement. In the meantime,

this Court reversed the partial grant of summary judgment to appellees and remanded

the case back to the trial court. See Eichenblatt, 341 Ga. App. at 765-767 (2), (3).

      Following remand from this Court, and various procedural machinations, the

matter proceeded to trial. At the start of trial, KDP confessed judgment in the amount

of $79,000 on the unpaid rent claim. At the close of the evidence, the trial court

granted a directed verdict against Eichenblatt on his claims of breach of

contract/breach of fiduciary duty related to appellees’ failure to sell the commercial

property as an assemblage. As to the remaining claims, the jury found that

Piedmont/Maple had proved that it correctly valued its assets and distributions to

Eichenblatt regarding its attempted dissolution. The jury ruled against Eichenblatt on

his counterclaims, finding that he failed to prove that Kaufman or KDP breached any

contracts or their fiduciary duties.1 The trial court entered a final judgment on May

18, 2018, concluding that appellees were entitled to a declaratory final judgment that

      1
      The only counterclaim remaining after the directed verdict was whether
Kaufman or KDP breached a fiduciary duty with respect to their management of
Piedmont/Maple, particularly with regard to the member loan.

                                          4
the correct amount of Eichenblatt’s final share in the dissolution is $969,609.23 under

the Operating Agreement of Piedmont/Maple, LLC, the First Amendment to

Operating Agreement, and the Separation Agreement, and entering judgment against

“[p]laintiff Craig S. Kaufman and in favor of . . . Eichenblatt in the amount of

$79,065.60 [for the rent underpayment].”

      In the Third Appeal, Eichenblatt challenged various evidentiary rulings by the

trial court during the trial, and the trial court’s directed verdict on his counterclaim.

This Court affirmed the rulings. See Third Appeal, Slip Op. at 8-15. Upon remittitur,

appellees moved for attorney fees pursuant to OCGA § 9-11-68. Following a hearing,

the trial court granted the motion, awarding to appellees attorney fees in the amount

of $837,444.95, pursuant to OCGA § 9-11-68. Eichenblatt appeals this order.

      1. Proper resolution of this appeal requires us to consider the trial court’s

conclusion that “notwithstanding the discussions between the parties/their counsel at

the time the Offer of Settlement was pending, by its express terms, the Offer of

Settlement was intended to settle only Eichenblatt’s ‘counterclaims.’ See OCGA § 9-

11-68 (a).”2 (Emphasis supplied.) Because we find that the trial court erred in

      2
        Appellees argue that Eichenblatt has waived our consideration of this claim
of error because it “was not raised or ruled upon in the trial court[.]” “However, an
appellate court cannot affirm a judgment based on an erroneous legal theory. Where

                                           5
concluding that the offer was enforceable under OCGA § 9-11-68 (a), we reverse the

award of attorney fees.

      We apply “a de novo standard of review when an appeal presents a question

of law regarding whether the trial court correctly interpreted and applied OCGA §

9-11-68 (a).” Tiller v. RJJB Assoc., LLP, 331 Ga. App. 622, 623 (770 SE2d 883)

(2015). As such, “[w]e owe no deference to a trial court’s ruling on questions of law

and review such issues de novo under the ‘plain legal error’ standard of review.”

(Citations and punctuation omitted.) Chadwick v. Brazell, 331 Ga. App. 373, 375 (2)



it is apparent that the court rests its judgment on reasons which are erroneous or upon
an erroneous legal theory, it commits reversible error.” (Citations and punctuation
omitted.) Imerys Clays, Inc. v. Washington County Bd. of Tax Assessors, 287 Ga.
App. 674, 676 (652 SE2d 580) (2007). See also Record Town, Inc. v. Sugarloaf Mills
Ltd. Partnership of Ga., 301 Ga. App. 367 (1) (687 SE2d 640) (2009) (construction
of lease, as with other contracts, “was ultimately a ruling on a matter of law”); Suarez
v. Halbert, 246 Ga. App. 822, 824-825 (1) (543 SE2d 733) (2000) (reversing award
of attorney fees to nonprevailing party where trial court’s judgment rested on
erroneous legal theory); Glover v. Ware, 236 Ga. App. 40, 44-45 (3) (510 SE2d 895)
(1999) (after concluding that affidavit of illegality lacked merit as a matter of law,
trial court committed plain legal error in denying requested damages). Cf. In re Estate
of McKitrick, 326 Ga. App. 702, 704 (2) (a) (757 SE2d 295) (2014) (invoking de
novo standard of review to address ruling by probate court even though parties did
not challenge the ruling on appeal). We note additionally that Eichenblatt’s second
enumeration, claiming that the trial court erred in awarding attorney fees under
OCGA § 9-11-68 because the offer of settlement did not meet the requirements of the
statute and is unenforceable because it was impermissibly ambiguous, fairly
encompasses the trial court’s ruling as quoted supra.

                                           6
(771 SE2d 75) (2015). Moreover, “where it is apparent that a trial court’s judgment

rests on an erroneous legal theory, an appellate court cannot affirm.” (Citation and

punctuation omitted.) Suarez v. Halbert, 246 Ga. App. 822, 824 (1) (543 SE2d 733)

(2000). See also Imerys Clays, Inc. v. Washington County Bd. of Tax Assessors, 287

Ga. App. 674, 676 (652 SE2d 580) (2007).

      OCGA § 9-11-68 “is in derogation of common law and it must be strictly

construed against the award of [attorney fees and costs].” (Citations and punctuation

omitted.) Alessi v. Cornerstone Assoc., 334 Ga. App. 490, 493 (780 SE2d 15) (2015).

OCGA § 9-11-68 therefore “must be limited strictly to the meaning of the language

employed, and not extended beyond the plain and explicit terms of the statute.”

(Citation, punctuation, and emphasis omitted.) Harris v. Mahone, 340 Ga. App. 415,

422 (1) (797 SE2d 688) (2017).

      The offer of settlement provided, in pertinent part, as follows:

             Pursuant to O.C.G.A. § 9-11-68, Counterclaim-Defendants
      Piedmont/Maple L.L.C. (“Piedmont/Maple”), Kaufman Development
      Partners, LP (“KDP”), and Craig S. Kaufman (collectively, the “KDP
      Parties”) hereby offer to settle the counterclaim for breach of fiduciary
      duty asserted by Counterclaim-Plaintiff David L. Eichenblatt against the
      KDP Parties in the above-captioned lawsuit according to the terms and
      conditions set forth below. . . .

                                          7
      1. The KDP Parties shall pay to Mr. Eichenblatt the aggregate sum
of One Hundred Twenty-Five Thousand and No/100 Dollars
($125,000.00) (the “Settlement Payment”), in exchange for Mr.
Eichenblatt dismissing, with prejudice, all counterclaims asserted by Mr.
Eichenblatt against the KDP Parties in the above-referenced lawsuit. No
amount of this offer (Zero Dollars [$0]) is proposed to settle any claim
and/or counterclaim for punitive damages. To the extent that Mr.
Eichenblatt seeks to recover attorney[] fees and other expenses, the
Settlement Payment includes any and all such attorney[] fees and other
expenses. The Settlement Payment shall settle and terminate any and all
counterclaims asserted by Mr. Eichenblatt in the above-referenced
lawsuit.


      2. Mr. Eichenblatt shall dismiss with prejudice all counterclaims
asserted by Mr. Eichenblatt against the KDP Parties in the
above-referenced lawsuit within ten (10) days after the receipt by Mr.
Eichenblatt (or counsel for Mr. Eichenblatt) of the Settlement Payment,
and the parties shall file a Consent Order of Dismissal of Counterclaims
With Prejudice in the form attached hereto as Exhibit A. Mr. Eichenblatt
also shall dismiss with prejudice any pending appeals of any issues in
this lawsuit.


      3. Mr. Eichenblatt shall agree to and execute a full and final
release of any and all claims and/or counterclaims, whether known or
unknown, that Mr. Eichenblatt (and any assigns, heirs, or successors in
interest) may have or may have had at any time in the past against the
KDP Parties and their current and former parents, subsidiaries, affiliates,

                                    8
      successors, assigns, heirs, directors, officers, shareholders, members,
      employees, agents, attorneys, representatives, consultants, investigators,
      and others acting on their behalf. . . .


(Emphasis supplied.) Georgia’s “offer of settlement statute” provides, in relevant part,

as follows:

      (a) At any time more than 30 days after the service of a summons and
      complaint on a party but not less than 30 days (or 20 days if it is a
      counteroffer) before trial, either party may serve upon the other party,
      but shall not file with the court, a written offer, denominated as an offer
      under this Code section, to settle a tort claim for the money specified in
      the offer and to enter into an agreement dismissing the claim or to allow
      judgment to be entered accordingly. Any offer under this Code section
      must:


              (1) Be in writing and state that it is being made pursuant to this Code
              section;

                                          ...

              (3) Identify generally the claim or claims the proposal is attempting
              to resolve;

              (4) State with particularity any relevant conditions; [and]

              (5) State the total amount of the proposal[.]


(Emphasis supplied.) OCGA § 9-11-68 (a).

                                           9
      Pursuant to this Court’s decision in CaseMetrix, LLC v. Sherpa Web Studios,

353 Ga. App. 768, 770-773 (1) (839 SE2d 256) (2020), appellees’ offer was

unenforceable under OCGA § 9-11-68 (a). As this Court stated in CaseMetrix,

      the law applies to resolution of tort claims only. Additionally, to be
      enforceable, the offer cannot be unclear or ambiguous as to the scope of
      claims to be resolved if the offer is accepted. This means that the offer
      must sufficiently identify the claim or group or category of claims that
      the proposal covers. The offer must also sufficiently identify the relevant
      conditions of the settlement because the scope of claims required to be
      relinquished by the offer is material.


(Citation and punctuation omitted; emphasis supplied.) 353 Ga. App. at 772 (1). As

in CaseMetrix, in this case, the offer “was internally inconsistent as to the scope of

the claims it sought to resolve” and, therefore, ambiguous. Id. at 773 (1). The opening

paragraph of the offer here sought to settle “the counterclaim for breach of fiduciary

duty asserted by Counterclaim-Plaintiff David L. Eichenblatt.” (Emphasis supplied.)

Paragraph 1 of the offer, however, sought to “settle and terminate any and all

counterclaims asserted by Mr. Eichenblatt in the above-referenced lawsuit.”

(Emphasis supplied.) And, as set out above, Eichenblatt asserted counterclaims for

breach of fiduciary duty (a tort) and breach of contract. Because a “plausible reading

of the offer [here] is that it required settlement of both [the] tort claim and [the]

                                          10
contract claim,” CaseMetrix, 353 Ga. App. at 772-773 (1), the trial court erred in

ruling that the offer was enforceable under OCGA § 9-11-68 (a). Accordingly, we

reverse its award of attorney fees to appellees. See CaseMetrix, 353 Ga. App. at 773

(1). In so holding, we acknowledge that in Hillman v. Bord, 347 Ga. App. 651 (820

SE2d 482) (2018) (physical precedent only), this Court found that the appellees’

offers to settle both tort and non-tort claims (request for injunctive relief) were valid

because the appellants’ claim for injunctive relief was “entirely premised on the

allegations contained in their tort claims against the [a]ppellees.” Id. at 655 (1).

Hillman did not consider whether the offer was unclear or ambiguous. See

CaseMetrix, 353 Ga. App. at 773 (1), n.3. In this case, the breach of contract claims

were not and could not be entirely premised on the allegations contained in the tort

claims. See, e.g., A. L. Williams & Assocs. v. Faircloth, 259 Ga. 767, 769 (3) (d) (386

SE2d 151) (1989) (“[a]ny breach of contract must arise from the contract, and does

not give rise to an action for tort, whether or not such breach was negligent or

wilful”) (punctuation omitted).

      2. In light of our disposition in Division 1, we need not address Eichenblatt’s

remaining enumerations of error.

      Judgment reversed. Dillard, P. J., and Rickman, P. J., concur.

                                           11